Citation Nr: 1313344	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  08-14 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

2. Entitlement to service connection for neuromuscular dystrophy, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Nathan K. Cummings, Attorney at law


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board denied the Veteran's claims in a September 2011 decision.  He appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a July 2012 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's September 2011 denial, and remanded the matter to the Board for development consistent with the Joint Motion. 

In November 2012, the Veteran's attorney submitted additional evidence and waived initial consideration of this evidence by the RO.  38 C.F.R. § 20.1304(c) (2012).  

The  issues of entitlement to service connection for ischemic heart disease on a direct basis and to neuropathy, hypertension, peripheral vascular disease, and acute renal insufficiency secondary to diabetes mellitus have been raised by the record in a November 2012 statement from the Veteran's attorney, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for neuromuscular dystrophy is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. Herbicide exposure during the Veteran's period of active military service has been established.  

2. The Veteran has a current diagnosis of diabetes mellitus, type . 


CONCLUSION OF LAW

The Veteran's diabetes mellitus was incurred in service.  38 U.S.C.A. §§ 1110,  1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The Veteran has been diagnosed with type II diabetes mellitus, which is a disease subject to presumptive service connection.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The Veteran did not service in the Republic of Vietnam.  However, he served at Korat and Ubon Royal Thai Air Force Bases (RTAFB) during the Vietnam Era.  The central issue in this case is whether the Veteran was exposed to herbicides while serving at the Korat RTAFB.  For the reasons discussed below, the Board finds that he was exposed to herbicides.  

The Veteran asserts that he was exposed to herbicides while serving at Korat RTAFB from December 1972 to January 1973 and at Ubon RTAFB from January 1973 to January 1974.  His service personnel records (SPRs) confirm the dates he reported serving at those bases.  The RO must follow certain development procedures when a veteran asserts that he was exposed to herbicides in areas other than the Republic of Vietnam.  VBA Fast Letter 09-20 (May 6, 2009) was issued in conjunction with a Memorandum for the Record (Memorandum) addressing herbicide use in Thailand during the Vietnam Era.  The Memorandum contains information from the Department of Defense (DoD) regarding sites within the United States and abroad where tactical herbicides were used or stored.  The Memorandum also states that there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters of military bases.  Therefore, if the Veteran's military occupational specialty (MOS) or unit was one that had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  

If the asserted herbicide exposure cannot be resolved based upon information in the Memorandum, and sufficient information was obtained, the RO should send an inquiry to the U. S. Army and Joint Services Records Research Center (JSRRC).  See VA Adjudication Procedural Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10, q.  The Veteran's SPRs show that he served at Korat and Ubon RTAFBs as a Fire Protection Specialist, which is not an MOS associated with service at air base perimeters as outlined in the Memorandum.  

The RO obtained confirmation from the DoD that herbicides were used for foliage control on the perimeters of air bases in 1971 and 1972.  DoD could not confirm the amount of herbicides used in those locations.  Thus, the relevant window of time in this case is the Veteran's period of service at Korat RTAFB in December 1972.  A discussion of his period of service at Ubon RTAFB is not necessary in this case. 

The RO submitted an inquiry to the JSRRC in November 2008.  In December 2008, the JSRRC responded with information nearly identical to that from DoD regarding the use of herbicides in Thailand.  It could not be documented or verified that the Veteran was exposed to herbicides while serving at Korat or Ubon RTAFBs.  

In November 2012, the Veteran's attorney submitted a large amount of evidence in support of the Veteran's claim.  Among the evidence were maps of Korat RTAFB denoting the fire house and the base perimeter.  In a statement, the Veteran asserted that the entire base perimeter of Korat RTAFB was defoliated approximately 15 feet on the inside and 35 feet on the outside.  He asserted that his duties as a Fire Protection Specialist regularly placed him at the base perimeter.  Specifically, he stated that his duties required him to conduct fire safety inspections at every base gate and every building.  In addition to inspecting every base gate, he inspected the perimeter fence and drove along the fence to travel between gates.  Every shift, he was required to perform at least two hours of "flight-line time," during which he patrolled the air field, which was located near the perimeter.  He cited a specific example of working with planes that had overheated brakes after landing.  Firefighters would stay with the planes at the end of the runway until the brakes cooled and they could taxi further into the base.  He stated that the ends of runways were near the base perimeters and stated that he handled such incidents at Korat RTAFB.  He stated that firefighters were also kept at the end of the runway when planes returned from a mission with hung ordinance.  He also handled fuel spills at the end of the runway.  He cited a specific incident at Korat where an F-105 dropped its fuel tank, which exploded.  Lastly, he stated that when stationed at Korat RTAFB, he participated in training regularly.  Firefighters were trained in the "EOD Training Area," which he marked on the map of Korat RTAFB as being near the perimeter.  

The Veteran's attorney sought records from the Air Force Historical Research Agency, who provided him with lists of airplane problems while the Veteran was stationed at Korat RTAFB.  During the Veteran's time on base, there were several plane-related incidents similar to the Veteran's assertions.  The Air Force Historical Research Agency also provided a copy of a detailed position description for the MOS of Fire Protection Specialist.  The duties listed corroborate the Veteran's description of his duties while stationed at Korat RTAFB.  

The Veteran is competent to relate his personal experiences during active service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Board finds that his statements are credible because they are corroborated by the record.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The Veteran, through his attorney, has submitted credible evidence that he served in or near the perimeter of Korat RTAFB during a period where non-tactical herbicides were used.  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran was exposed to herbicides.  38 U.S.C.A. § 5107(b); see also Ashley v. Brown, 6 Vet. App. 52, 59 (1993); Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

The Board highlights that there is no basis in the record to question the Veteran's credibility regarding his statements as to the nature and responsibilities of his service while at Korat RTAFB. The maps provided by the Veteran and his attorney appear accurate and unadulterated. He clearly appears to have served in area that was in close proximity of the base perimeter. This description appears to be consistent with the duties of his military occupational specialty as a fire protection specialist. 38 U.S.C.A. § 1154(a). Moreover, his accounting as to the type of duties he performed within the perimeter of Korat RTAFB are deemed competent lay evidence of what the Veteran observed during his period of service in Thailand. See Layno v. Brown, 6 Vet. App. 465, 469-70   (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. There is nothing in the available service records that would refute the Veteran's recollections. 

Because the Veteran has been exposed to herbicides and his diagnosed type II diabetes mellitus is a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), service connection is warranted.   

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).


ORDER

Service connection for diabetes mellitus is granted.  


REMAND

The Veteran asserts that his neuromuscular dystrophy was caused by exposure to herbicides.  It is not listed in VA regulations as a condition for which service connection can be presumptively established.  38 C.F.R. §§ 3.307, 3.309.  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Therefore, he is not entitled to presumptive service connection for this condition.  

Even if the claimed condition is not included on the list of diseases associated with herbicide exposure, service- connection as directly related to such exposure is not precluded.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

The Veteran has been diagnosed with neuromuscular dystrophy and the evidence of record shows his treatment for this condition.  However, the evidence of record is not sufficient for the Board to determine the etiology.  Thus, a VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician.  

The purpose of the examination is to determine whether the Veteran has neuromuscular dystrophy that had its onset during active service, or is otherwise related to any incident of service, or whether it was caused by exposure to herbicides.  

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c) The examiner must provide an opinion as to whether the Veteran's neuromuscular dystrophy began during active service, is related to any disease, injury, or incident of service to include herbicide exposure.  

d) The examiner must provide an opinion as to whether exposure to herbicides caused the Veteran's neuromuscular dystrophy.  The Board has found that he was exposed to herbicides and the examiner must accept this finding as part of the examination.  Further, it is not sufficient to provide a negative opinion based upon the fact that neuromuscular dystrophy is not listed among the diseases associated with herbicide exposure in 38 C.F.R. § 3.309(e).  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


